Chief Justice Robertson
delivered the opinionof the Court.
It was material in this case to ascertain whether the interest in the estate loaned, was payable in specie or p„p„.
The testimony of Mrs. Coleman, might have (ended, in some degree, to aid the jury m determining that tact; and was, therefore, competent.
íf the interest .of Mary Ann, might have been exacted from the executor,-in specie, still she may have agreed, and on a sufficient consideration, to accept commonwealths paper for it.
The record does not shew, positively, when the dontraet of loan was made.
And, therefore, in this latter respect, also, the rejected evidence might have some effect.
■ Therefore, the judgment ijs reversed and the canse remanded, for a new (rial.
Note. Judge Underivood did not si.t in (his case.